STATE OF MICHIGAN

                             COURT OF APPEALS



RAMAN VOJNIKA,                                                        UNPUBLISHED
                                                                      June 22, 2017
               Plaintiff,

v                                                                     No. 331470
                                                                      Macomb Circuit Court
STATE FARM MUTUAL AUTOMOBILE                                          LC No. 2014-002726-NI
INSURANCE COMPANY,

               Defendant-Appellee

and

PROTECTIVE INSURANCE & FINANCIAL
SERVICES LLC and PROTECTIVE
INSURANCE COMPANY,

               Defendants,

and

NATIONAL INTERSTATE INSURANCE
COMPANY,

               Defendant-Appellant.


Before: RIORDAN, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

RONAYNE KRAUSE, J. (concurring)

        I concur in the majority’s reasoning and conclusion that plaintiff was an employee rather
than an independent contractor, irrespective of plaintiff’s expressed opinion to the contrary. A
party is entitled to a verdict in their favor if the evidence supports that verdict, even if the party
has expressed a contradictory opinion. Ortega v Lenderink, 382 Mich. 218, 222-223; 169 NW2d
470 (1969). I disagree with the majority’s conclusion that any disregard of the corporate form by
Tenolli warrants piercing the corporate veil, because I do not perceive the requisite misuse
beyond some commingling of identities. See Green v Ziegelman, 310 Mich. App. 436, 450-459;
873 NW2d 794 (2015). However, I concur in the majority’s analysis and conclusion that
Tenolli, G&T, or an entity combining both could be considered “owners” of the truck under the

                                                 -1-
no-fault act, and as noted in footnote 3 of the majority opinion, the specific identity of plaintiff’s
employer does not matter. I respectfully decline to concur in the remainder of the majority’s
analysis, because I believe doing so is unnecessary to the resolution of this matter.

                                                              /s/ Amy Ronayne Krause




                                                 -2-